Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 29, 2019                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

  157349(79)(81)                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 157349
                                                                   COA: 335045
                                                                   Muskegon CC: 15-000244-FH
  DEMARIO ROBEHIER WADE-BEY,
           Defendant-Appellant.

  _____________________________________/

          On order of the Court, the motion for immediate consideration is GRANTED. The
  motion for reconsideration of this Court’s April 2, 2019 order and the request for
  peremptory reversal are considered, and they are DENIED, because we are not persuaded
  that reconsideration of our previous order is warranted. MCR 7.311(G).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 29, 2019
         bl0722
                                                                              Clerk